DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a NON-FINAL Office Action rejection on the merits. Claims 1-20 are currently pending and have addressed below.
Priority
Applicant has claimed priority to U.S. Provisional Patent Application No. 62/943,543, filed December 4th, 2019. As such, Applicant’s claims, filed December 12th, 2019, will be examined according to the earliest effective filing date of December 4th, 2019.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1-3, 10-11, 15-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stephens et al. (US 2021/0114472 A1), hereinafter Stephens.
	As per claim 1, Stephens discloses a method for variably allocating autonomous vehicle compute power, the method comprising: 
		obtaining, by a computing system comprising one or more computing devices, data describing a computational status of each autonomous vehicle of one or more autonomous vehicles, the computational status describing a current or forecasted computational load ([0026] smart devices may comprise one or more autonomous vehicles [0027] “smart devices 100 may include sensors and processing power enabling autonomous or semi-autonomous operation. For example, smart devices 100 may include high resolution cameras and numerous processors capable of performing various real-time or near real-time determining, by the computing system, an amount of excess computational capacity of each autonomous vehicle of the one or more autonomous vehicles, the amount of excess computational capacity for each autonomous vehicle of the one or more autonomous vehicles based at least in part on the computational status of the autonomous vehicle and a total computational capacity of the autonomous vehicle ([0012] “The method may further comprise selecting the compute task from a plurality of blockchain networks based on a predicted reward. A current route for the vehicle may be determined. A determination of whether or not the battery's charge level will exceed the predetermined threshold on the current route can also be made. If the predetermined threshold will be exceeded without executing the compute task (e.g., the battery's maximum capacity will be exceeded), then the computing cores may execute the compute task to make beneficial use of the potentially wasted energy.” [0058] “Compute manager 790 may be configured to cause the compute task to be executed by computing cores 220 if battery 710 and/or battery 780 are above a predetermined threshold. In one example embodiment, this predetermined threshold is 80 percent or 90 percent of capacity, but other thresholds are possible and contemplated. For allocating, by the computing system, at least a portion of the amount of excess computational capacity of each autonomous vehicle of the one or more autonomous vehicles to processing operations associated with participation in a distributed ledger ([0035] “In response to ready for work messages 274 (or after a subsequent ready for work determination as noted above), management server 150 may be configured to send selected compute tasks 276 to smart device 120A via network connections 160. Compute tasks 276 may be selected from one or more sources. For example, compute tasks 276 may be selected from one or more blockchain networks 282 or mining pools 283. One example of this type of compute task 276 is calculating hashes that meet a specified level of difficulty for the particular blockchain network 282. Another example is scrypt-based proof of work used by cryptocurrencies such as Litecoin. These types of compute tasks are common for cryptocurrency blockchain networks such as Bitcoin that are based on proof of work principles. Management server 150 may be configured to select compute task 276 directly from one or more blockchain networks 282 (e.g., Bitcoin, Ethereum, Litecoin) or indirectly through mining pools 283.”)
	As per claim 2, Stephens discloses the method of claim 1, and Stephen also discloses the following:
	each autonomous vehicle of the one or more autonomous vehicles is configured to navigate a current or forecasted route ([0062] “the method includes determining or predicting the current route of the vehicle (step 850). The route may be obtained from a destination entered into the vehicle's navigation system, or by examining past driving history.”); and 	obtaining, by the computing system, data describing the computational status of each autonomous vehicle of one or more autonomous vehicles ([0025], [0026], [0031]) comprises, for each autonomous vehicle: 		evaluating, by the computing system, a complexity associated with navigating the current or forecasted route ([0065] “Turning to FIG. 8, a chart illustrating another example of efficient computing is shown. In this example, by determining the current route of the vehicle, more compute tasks are able to be efficiently executed. This is accomplished by starting execution earlier, e.g., during time periods 1020, 1030, and 1040. In this embodiment, if a predetermined threshold battery charge level (e.g. max battery level 922 in this example) is predicted to be met or exceeded based on the current charge level and the current route, then compute tasks may be beneficially executed. In some embodiments, the rates of increase and decrease in battery charge level used in this prediction may be determined using the vehicle's past battery charge and discharge data for routes having similar posted speed limits and elevation changes to the current route. Additional factors such as the level of traffic on the current route, the ambient temperature, altitude, heating and air conditioning system settings, and even window positions may also be used in some embodiments to improve the accuracy of the estimated rate of increase and decrease in battery charge level.”); and 		determining, by the computing system, the current or forecasted computational load of the autonomous vehicle based at least in part on the complexity associated with navigating the current or forecasted route ([0066] In some embodiments, if the end point of the route is known to have a charging point (applicable for electric and plug-in hybrid vehicles), then the compute tasks may be executed if the vehicle is predicted to have more than a predetermined threshold (e.g., 25%) of battery charge remaining after providing for propulsion to the end point (time period 1050).).	
	As per claim 3, Stephens discloses the method of claim 2, and Stephens also discloses the following:
wherein the complexity associated with navigating the current or forecasted route is based at least in part on one or more driving maneuvers performed in the route ([0061] “In one embodiment, if the battery is above a predetermined threshold (step 840), the compute task or tasks are executed (step 890). For example, if the battery is full or nearly full, then it is likely that additional energy captured from braking [driving maneuver] would go to waste, so executing compute tasks would likely result in efficient processing of those tasks.”).
	As per claim 10, Stephens discloses the method of claim 1, and Stephens also discloses the following:
	wherein allocating, by the computing system, at least a portion of the amount of excess computational capacity of each autonomous vehicle of the one or more autonomous vehicles further comprises[:] 	pooling, by the computing system, the amount of excess computational capacity of each autonomous vehicle of the one or more autonomous vehicles in a distributed ledger processing pool for processing associated with participation in a distributed ledger ([0035] “Compute tasks 276 may be selected from one or more sources. For example, compute tasks 276 may be selected from one or more blockchain networks 282 or mining pools 283”, “Management server 150 may be configured to select compute task 276 directly from one or more blockchain networks 282 (e.g., Bitcoin, Ethereum, Litecoin) or indirectly through mining pools 283. Mining pools 283 share work and distribute rewards to members, often based on the amount of computation performed by each member. In one example embodiment, the management server 150 acts as its own Bitcoin mining pool and changes a value in the Bitcoin coinbase message for each smart device to which compute tasks are assigned.”).
	As per claim 11, Stephens discloses the method of claim 1, and Stephens also discloses the following:
	wherein the processing associated with participation in a distributed ledger comprises performing hash operations on a block in a cryptographic blockchain ([0035] See also [0049]).
	As per claim 15, Stephen discloses a computing system, comprising: 
	one or more processors ([0027] “The example system illustrated in FIG. 1 is configured to improve this situation by having management server 150 select and distribute viable processing tasks via network connections 160 and network 170 to smart devices 100” See also [0029]); and 	one or more memories including instructions that, when executed by the one or more processors, cause the one or more processors to perform operations ([0059] “Compute manager 790 may be implemented in software, firmware, or hardware. For example, in one embodiment compute manager 790 is a software module stored in a non-volatile memory and loaded into memory for execution by a control processor (e.g., CPU) in vehicle 700 or by computing cores 220.” “[0072] It should be understood that a computer, a system, and/or a processor as described herein may include a conventional processing apparatus known in the art, which may be capable of executing preprogrammed instructions stored in an associated memory, all performing in accordance with the functionality described herein.”), the operations comprising: 	obtaining data describing a computational status of each autonomous vehicle of one or more autonomous vehicles, the computational status describing a current or forecasted computational load ([0026] smart devices may comprise one or more autonomous vehicles [0027] “smart devices 100 may include sensors and processing power enabling autonomous or semi-autonomous operation. For example, smart devices 100 may include high resolution cameras and numerous processors capable of performing various real-time or near ; 	determining an amount of excess computational capacity of each autonomous vehicle of the one or more autonomous vehicles, the amount of excess computational capacity for each autonomous vehicle of the one or more autonomous vehicles based at least in part on the computational status of the autonomous vehicle and a total computational capacity of the autonomous vehicle ([0012] “The method may further comprise selecting the compute task from a plurality of blockchain networks based on a predicted reward. A current route for the vehicle may be determined. A determination of whether or not the battery's charge level will exceed the predetermined threshold on the current route can also be made. If the predetermined threshold will be exceeded without executing the compute task (e.g., the battery's maximum capacity will be exceeded), then the computing cores may execute the compute task to make beneficial use of the potentially wasted energy.” [0058] “Compute manager 790 may be configured to cause the compute task to be executed by computing cores 220 if battery 710 and/or battery 780 are above a predetermined threshold. In one example embodiment, this predetermined threshold is 80 percent or 90 percent of capacity, but other thresholds are possible and contemplated. For example, in another embodiment, the ; and 	allocating at least a portion of the amount of excess computational capacity of each autonomous vehicle of the one or more autonomous vehicles to processing operations associated with participation in a distributed ledger ([0035] “In response to ready for work messages 274 (or after a subsequent ready for work determination as noted above), management server 150 may be configured to send selected compute tasks 276 to smart device 120A via network connections 160. Compute tasks 276 may be selected from one or more sources. For example, compute tasks 276 may be selected from one or more blockchain networks 282 or mining pools 283. One example of this type of compute task 276 is calculating hashes that meet a specified level of difficulty for the particular blockchain network 282. Another example is scrypt-based proof of work used by cryptocurrencies such as Litecoin. These types of compute tasks are common for cryptocurrency blockchain networks such as Bitcoin that are based on proof of work principles. Management server 150 may be configured to select compute task 276 directly from one or more blockchain networks 282 (e.g., Bitcoin, Ethereum, Litecoin) or indirectly through mining pools 283.”).
	As per claim 16, Stephens discloses the computing system of claim 15, and Stephens also discloses the following:
	each autonomous vehicle of the one or more autonomous vehicles is configured to navigate a current or forecasted route ([0062] “the method includes determining or predicting the current route of the vehicle (step 850). The route may be obtained from a destination entered into the vehicle's navigation system, or by examining past driving history.”); and 	obtaining data describing the computational status of each autonomous vehicle of one or more autonomous vehicles ([0025], [0026], [0031]) comprises, for each autonomous vehicle: 		evaluating a complexity associated with navigating the current or forecasted route, wherein the complexity associated with navigating the current or forecasted route is based at least in part on one or more driving maneuvers performed in the route ([0065] “Turning to FIG. 8, a chart illustrating another example of efficient computing is shown. In this example, by determining the current route of the vehicle, more compute tasks are able to be efficiently executed. This is accomplished by starting execution earlier, e.g., during time periods 1020, 1030, and 1040. In this embodiment, if a predetermined threshold battery charge level (e.g. max battery level 922 in this example) is predicted to be met or exceeded based on the current charge level and the current route, then compute tasks may be beneficially executed. In some embodiments, the rates of increase and decrease in battery charge level used in this prediction may be determined using the vehicle's past battery charge and discharge data for routes having similar posted speed limits and elevation changes to the current route. Additional factors such as the level of traffic on the current route, the ambient temperature, altitude, heating and air conditioning system settings, and even window positions may also be used in some embodiments to improve the accuracy of the estimated rate of increase and decrease in battery charge level.”); and 		determining the current or forecasted computational load of the autonomous vehicle based at least in part on the complexity associated with navigating the current or forecasted route ([0066] In some embodiments, if the end point of the route is known to have a charging point (applicable for electric and plug-in hybrid vehicles), then the compute tasks may be executed if the vehicle is predicted to have more than a predetermined threshold (e.g., 25%) of battery charge remaining after providing for propulsion to the end point (time period 1050).).
	As per claim 19, Stephen discloses one or more tangible, non-transitory computer readable media storing computer-readable instructions that when executed by one or more processors cause the one or more processors to perform operations, the operations comprising: 
obtaining data describing a computational status of each autonomous vehicle of one or more autonomous vehicles, the computational status describing a current or forecasted computational load ([0026] smart devices may comprise one or more autonomous vehicles [0027] “smart devices 100 may include sensors and processing power enabling autonomous or semi-autonomous operation. For example, smart devices 100 may include high resolution cameras and numerous processors capable of performing various real-time or near real-time image processing operations (e.g., edge finding, object detection) that are useful for self-parking, self-navigation and collision avoidance. As noted above, this significant processing power can increase the cost of smart devices 100 and yet typically remains unused or under-utilized” [0031] “management server 150 is configured to periodically send a “ready for work” query message 272 to smart device 120A to inquire as to whether smart device 120A is in a ready for work state. Smart device 120A may be configured to respond with one or more “ready for work” messages 274 if smart device 120A is available and ready to work on additional compute tasks. Ready for work messages 274 may include additional information about the current status of smart device 120A (e.g. the temperature of the ambient air by smart device 120A, the temperature of one or more components within smart device 120A, power supply 260 status, and smart device 120A's location)”); 	determining an amount of excess computational capacity of each autonomous vehicle of the one or more autonomous vehicles, the amount of excess computational capacity for each autonomous vehicle of the one or more autonomous vehicles based at least in part on the computational status of the autonomous vehicle and a total computational capacity of the autonomous vehicle ([0012] “The method may further comprise selecting the compute task from a plurality of blockchain networks based on a predicted reward. A current route for the vehicle may be determined. A determination of whether or not the battery's charge level will exceed the predetermined threshold on the current route can also be made. If the predetermined threshold will be exceeded without executing the ; and 	allocating at least a portion of the amount of excess computational capacity of each autonomous vehicle of the one or more autonomous vehicles to processing operations associated with participation in a distributed ledger ([0035] “In response to ready for work messages 274 (or after a subsequent ready for work determination as noted above), management server 150 may be configured to send selected compute tasks 276 to smart device 120A via network connections 160. Compute tasks 276 may be selected from one or more sources. For example, compute tasks 276 may be selected from one or more blockchain networks 282 or mining pools 283. One example of this type of compute task 276 is calculating hashes that meet a specified level of difficulty for the particular blockchain network 282. Another example is scrypt-based proof of work used by cryptocurrencies such as Litecoin. These types of compute tasks are common for cryptocurrency blockchain networks such as Bitcoin that are based on proof of work principles. Management server 150 may be configured to select compute task 276 directly from one or more blockchain networks 282 (e.g., Bitcoin, Ethereum, Litecoin) or indirectly through mining pools 283.”).
	As per claim 20, Stephens discloses the one or more tangible, non-transitory computer-readable media of claim 19, and Stephens also discloses the following:
	each autonomous vehicle of the one or more autonomous vehicles is configured to navigate a current or forecasted route ([0062] “the method includes determining or predicting the current route of the vehicle (step 850). The route may be obtained from a ; and 	obtaining data describing the computational status of each autonomous vehicle of one or more autonomous vehicles ([0025], [0026], [0031]) comprises, for each autonomous vehicle: 	evaluating a complexity associated with navigating the current or forecasted route ([0065] “Turning to FIG. 8, a chart illustrating another example of efficient computing is shown. In this example, by determining the current route of the vehicle, more compute tasks are able to be efficiently executed. This is accomplished by starting execution earlier, e.g., during time periods 1020, 1030, and 1040. In this embodiment, if a predetermined threshold battery charge level (e.g. max battery level 922 in this example) is predicted to be met or exceeded based on the current charge level and the current route, then compute tasks may be beneficially executed. In some embodiments, the rates of increase and decrease in battery charge level used in this prediction may be determined using the vehicle's past battery charge and discharge data for routes having similar posted speed limits and elevation changes to the current route. Additional factors such as the level of traffic on the current route, the ambient temperature, altitude, heating and air conditioning system settings, and even window positions may also be used in some embodiments to improve the accuracy of the estimated rate of increase and decrease in battery charge level.”); and 	determining the current or forecasted computational load of the autonomous vehicle based at least in part on the complexity associated with navigating the current or forecasted route ([0066] In some embodiments, if the end point of the route is known to have a charging point (applicable for electric and plug-in hybrid vehicles), then the compute tasks may be executed if the vehicle is predicted to have more than a predetermined threshold (e.g., 25%) of battery charge remaining after providing for propulsion to the end point (time period 1050).).
Potentially Allowable Subject Matter
Claims 4-9, 12-14, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	Claim 4 recites the following:
	“determining, by the computing system, a base route with an associated base route complexity for navigation by an autonomous vehicle of the one or more autonomous vehicles; 	determining, by the computing system, one or more alternative routes with one or more associated alternative route complexities for navigation by the autonomous vehicle, the one or more alternative route complexities being less complex than the base route complexity; 	evaluating, by the computing system and for each of the one or more alternative routes, a computational load difference between the alternative route and the base route based on a comparison of the alternative route complexity to the base route complexity; 	determining, by the computing system and for each of the one or more alternative routes, an estimated gain associated with the allocation of the computational load difference to processing operations associated with participation in the distributed ledger; and 	selecting, by the computing system, a route from the base route and the one or more alternative routes for navigation by the autonomous vehicle based at least in part on the respective estimated gains associated with each of the one or more alternative routes.”
Claim 17 has recited similar limitations. Upon search and consideration, the Examiner has found that the claims as a whole (i.e. Independent Claim 1 in combination with dependent claims 2-4) may contain potentially allowable subject matter. Determining base and alternate routes, each associated with a level of complexity, evaluating a computational load difference between routes, determining an estimated gain associated with the computational load difference, and selecting an alternative route based on the estimated gain are believed to show an inventive concept. As claims 5-9, 12-14, and 18 are dependent upon claims 4 and 17, they are considered a part of the inventive concept. 	In the interest of compact prosecution, the Examiner recommends incorporating the above recited limitations into the independent claim from which they depend. With respect to claims 5-9, 12-14, and 18, Applicant is reminded that simply incorporating claim 4 into claim 1, 
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sugimoto et al. (US 2020/0128066 A1) “USING PREDICTIVE ANALYTICS TO DETERMINE EXPECTED USE PATTERNS OF VEHICLES TO RECAPTURE UNDER-UTILIZED COMPUTATIONAL RESOURCES OF VEHICLES” Discloses the limitations of claim 1, including using excess vehicular computing power for participation in a distributed ledger, however the vehicles of Sugimoto are not autonomous vehicles. Cyr et al. (US 2020/0284599 A1) “SYSTEMS AND METHODS FOR OPTIMIZING A TRAVEL ROUTE OF A HYBRID-ELECTRIC VEHICLE INSIDE AN EMISSIONS-FREE ZONE” Discloses a system wherein battery levels of autonomous vehicles are monitored, and alternate routes may be provided in the interest of optimizing battery and computing power.Beaurepaire et al. (US 2020/0209010 A1) “METHOD AND APPARATUS FOR RENDERING A PARKING SEARCH ROUTE” Discloses embodiments where a plurality of potential routes are analyzed in order to determine complexity.
Taha et al. “ROUTE PLANNING CONSIDERATIONS FOR AUTONOMOUS VEHICLES” (IEEE Communications Magazine. 2018) Discloses benefits and effects of optimized route planning tools when applied in conjunction with automated vehicles. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE MADISON DAVIS whose telephone number is (571)272-2028. The examiner can normally be reached Mon - Fri 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-272-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/S.M.D./Examiner, Art Unit 3622                                                                                                                                                                                                        
/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622